OPINION OF THE COURT BY
HARTWELL, J.
This is an appeal by the defendant from 'a decree granting an injunction against his trespassing on the plaintiffs’ land, being the same land concerning which the action of trespass was brought before a magistrate, from whose judgment the defendant appealed to the circuit court in which a verdict for the plaintiff, was given which has been set aside on error on the ground that the case involved a question concerning the title to real estate and was therefore not within the jurisdiction of the magistrate to try.
The plaintiffs’ right to maintain their injunction suit resting upon a void adjudication of their title, which we have reversed, ante p. 598, the bill cannot be sustained. Accordingly, 'the decree appealed from is reversed, the injunction dissolved and the bill dismissed.